Citation Nr: 0630037	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the RO in Muskogee, 
Oklahoma, which confirmed and continued a noncompensable 
rating for bilateral hearing loss.

In May 2006, the veteran presented testimony at a hearing 
before the undersigned at the RO.  A transcript of this 
hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's May 2006 personal hearing, he testified 
that his hearing loss had worsened since the last April 2004 
VA examination, performed by QTC Medical Services.
VA is obliged to provide an examination when there is 
evidence, including a claimant's testimony, that the service-
connected disability has increased in severity since the most 
recent rating examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Moreover, under the provisions of the VCAA, the assistance 
provided by VA includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991). 

The Board is therefore of the opinion that, the veteran 
should undergo another audiological evaluation in order to 
secure medical data that would be sufficient for rating 
purposes.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with an 
audiological examination to determine 
the severity of his service-connected 
bilateral hearing loss.  

The examiner should specify the results 
of a speech reception test (Maryland 
CNC) for each ear; as well as pure tone 
thresholds in each ear at 1000, 2000, 
3000, and 4000 Hertz.

2.  Re-adjudicate the claim.  If the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the appeal to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

